Citation Nr: 1730083	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  04-44 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION


The Veteran served on active military duty from August 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Witchita, Kansas, which denied service connection for secondary service connection for diabetes mellitus due to Agent Orange exposure.  

The Board previously considered this appeal in February 2006.  The Board denied the Veteran's service connection claim for diabetes mellitus, to include as due to Agent Orange exposure.  The Board also remanded a service connection claim for post-traumatic stress disorder (PTSD) to the Agency of Original Jurisdiction (AOJ) to consider new evidence related to his condition because he did not waive his right to have the RO consider such evidence.  The RO ultimately granted service connection for PTSD in a January 2008 rating action.

In a December 2009 Joint Motion for Remand (JMR) before the United States Court of Appeals for Veterans Claims (CAVC), the Veteran's service connection claim for diabetes mellitus was remanded.  The service connection claim for PTSD was not before the Court.  The parties agreed that the VA Adjudication Procedures Manual M21-1, part IV (M21-1) applies to Veterans who are exposed to herbicide agents in locations other than Vietnam and that the Board erred by failing to comply with M21-1.  Specifically, the Board failed to contact the Compensation and Pension (C&P) Service via email and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged, and if a negative response is received from C&P Service, and the Veteran furnishes sufficient details of the alleged exposure, contact the U.S. Armed Services Center for Unit Records Research (CURR) for verification.  In addition, the Board was required to obtain the Veteran's Social Security Administration (SSA) records, obtain command histories and deck logs book records related to the Veteran's service connection claim for diabetes mellitus, and obtain all VA medical records about his condition.  

The RO received the Veteran's SSA records were received in April 2011.  The RO also received the 1974 and 1975 command histories of the USS Duluth in May 2012, and deck log books were obtained in March 2005.  

The Board vacated its February 2006 decsiion and remanded this matter in November 2010 to ensure compliance with M21-1.  In January 2015, the Board remanded this matter again to ensure compliance with the M21-1 and to obtain records from the Topeka VA Medical Center before November 2001 and after September 2002.  

As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

The RO did not substantially comply with the remand instructions.  The RO obtained the Veteran's Topeka VA medical records from September 1999 to November 2016.  Although the RO contacted the C&P Service and received a negative response regarding the Veteran's exposure to Agent Orange in March and May 1975, the RO failed to contact the JSRRC for verification.  In the January 2015 Board Remand Order, the Board noted that AOJ placed a copy of the May 2009 JSRRC memorandum in the claims folder.  Nonetheless, the JMR specifically required the Board to abide by the M21-1.  Thus, another remand is required under Stegall.  The Board finds that the JSRRC must be contacted to verify whether the Veteran was exposed to Agent Orange when he opened and discharged containers in the waters off the coast of the Republic of Vietnam.  


Accordingly, the case is REMANDED for the following action:


1. Send a request to the JSSRC for verification of the Veteran's exposure to Agent Orange.  Specifically, he states that he contracted diabetes mellitus when he opened and discharged containers of Agent Orange.  He also states that the incident occurred during March to May 1975 while he was on active duty in the Navy on board the USS Duluth.  The Veteran acknowledges that the ship never landed in Vietnam, but rather was off the coast of Vietnam picking up refugees and survivors.  

2. Upon completion of the above development and any development deemed appropriate, the AOJ should adjudicate the issue of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  If the benefit remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






